Citation Nr: 0815915	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-23 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to July 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

While the statement of the case was on the issue of service 
connection for PTSD or a nervous condition, the Board's 
jurisdiction is limited to the matter of service connection 
for PTSD because the April 2008 substantive appeal limits the 
appeal to the issue of service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

March 1993 correspondence from the U.S. Army and Joint 
Services Environmental Support Group indicates that on 
November 10, 1977, onboard the U.S.S. AMERICA, an arresting 
gear cable wire parted after slowing an F-14A aircraft to 
non-flying speed.  The aircrew ejected as the plane rolled 
off the port catwalk into the sea and were recovered 
uninjured.  The veteran claims that this event has caused him 
to have PTSD, and there is a November 10, 1977 service 
medical record in his claims folder showing a diagnosis of 
neurogenic shock with no trauma.  Service medical records of 
November 10, 1997 show that when the arresting cable snapped, 
the veteran was in the machinery room controlling the cable, 
and that machinery exploded.  

There are some indications in the veteran's claims folder 
that he may have PTSD.  However, it is unclear if a diagnosis 
of PTSD conforming to DSM-IV is warranted, and if so, whether 
such PTSD is linked to this in-service event.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination.  The claims 
file must be made available to and 
reviewed by the examiner, including the 
September 2003 notations from the VA 
North Texas Health Care System showing 
a diagnosis of chronic PTSD, delayed 
onset.  All necessary special studies 
or tests, including psychological 
testing if indicated, are to be 
accomplished.

The examiner must express an opinion as 
to whether the veteran meets the 
criteria for PTSD contained in DSM-IV.  
If the examiner diagnoses PTSD, he or 
she is to provide an opinion as to 
whether PTSD can be related to a 
verified event which has been reported 
by the veteran, including but not 
limited to the following:

March 1993 correspondence from the 
U.S. Army and Joint Services 
Environmental Support Group 
indicates that on November 10, 
1977, on board the U.S.S. AMERICA, 
an arresting gear cable wire parted 
after slowing an F-14A aircraft to 
non-flying speed.  The aircrew 
ejected as the plane rolled off the 
port catwalk into the sea and were 
recovered uninjured.  The veteran 
claims that this event has caused 
him to have PTSD, and there is a 
November 10, 1977 service medical 
record in his claims folder showing 
a diagnosis of neurogenic shock 
with no trauma.  Service medical 
records of November 10, 1997 show 
that when the arresting cable 
snapped, the veteran was in the 
machinery room controlling the 
cable, and that machinery exploded.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  Thereafter, readjudicate the 
veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



